Transferred to supreme court.
Bond, J.
This action is for a decree cancelling a deed of trust on certain real estate. It has been ruled *563by the supreme court that such a proceeding involves the title to real estate in the constitutional sense, and hence is not within the appellate jurisdiction of this court. Overton v. Overton, 131 Mo. 559; McAnaw v. Matthis, 129 Mo. 142; Nearen v. Bakewell, 110 Mo. 645; Truesdale v. Brennan, No. 6992, this court, unreported. This cause is therefore transferred to the supreme court under section 3300 of the Eevised Statutes. It is so ordered.
All concur.